Order entered April 28, 2021




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-20-01038-CV

 ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY, Appellant

                                         V.

                             JOSE MORALES, Appellee

                On Appeal from the 191st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-17-06348

                                      ORDER

      Before the Court is appellant’s April 27, 2021 third unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion. We

ORDER the brief tendered to this Court by appellant on April 27, 2021 filed as of

the date of this order.


                                              /s/   KEN MOLBERG
                                                    JUSTICE